—Appeal from a judgment of the Supreme Court (Bradley, J.), entered March 15, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Clinton Correctional Facility in Clinton County. As the result of his physical confrontation *991with a correction officer, petitioner was found guilty of assaulting prison staff and refusing a direct order. Petitioner raises a number of challenges to this determination, among them that the misbehavior report was not signed by the necessary number of correction officers and that the hearing transcript was not certified. Initially, inasmuch as the correction officer involved in the altercation was the only one who witnessed the complete incident, we find that his signature on the misbehavior report adequately complied with applicable regulations. As to petitioner’s claims concerning defects in the transcript, we find that they are unpreserved due to his failure to raise them before Supreme Court. We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.